          Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


     HITEL TECHNOLOGIES LLC,

                Plaintiff                            Case No. 6:20-cv-01203


               v.                                    JURY TRIAL DEMANDED


     ELIE TAHARI, LTD, AND ELIE
     TAHARI TEXAS, LLC.

                Defendants



                    COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Hitel Technologies LLC (“Hitel” or “Plaintiff”) files this Complaint for

patent infringement against Elie Tahari, Ltd. and Elie Tahari Texas, LLC.

(collectively “Elie” or “Defendant”), and alleges as follows:

                             NATURE OF THE ACTION

1.      This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                        PARTIES

2.      Hitel is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business in 2108 Dallas Pkwy, Suite 214-

1051, Plano, TX 75093.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 1
          Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 2 of 8




3.     Upon information and belief, Elie Tahari, Ltd. is a corporation organized under

the laws of Delaware and has a regular and established place of business at 4015 I-

35 South Suite #329, San Marcos, Texas 78666.

4.     Upon information and belief, Elie Tahari Texas, LLC. is a limited liability

company organized under the laws of Delaware and has a regular and established

place of business at 4015 I-35 South Suite #329, San Marcos, Texas 78666.

                            JURISDICTION AND VENUE

5.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

6.     Upon information and belief, Defendant is subject to personal jurisdiction of

this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and/or deriving substantial revenue

from goods and services provided to individuals in Texas and in this District.

7.     Venue is proper in this District under 28 U.S.C. § 1400 because Defendant has

committed acts of infringement and has regular and established places of business in

this judicial district.

                          OVERVIEW OF THE ELIE WEBSITE

8.     Defendant      provides   for   its   customers   use    the   Elie   Website

(https://www.elietahari.com/) (the “Accused Website”).

9.     On information and belief, Defendant provides the Accused Website that

provides the user the ability to search and navigate among various categories of

items. For these categories the user is able to search for items using keywords using



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 2
        Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 3 of 8




a search box.




10.   On information and belief, when searching for an item category the user may

enter a keyword that does not directly match an existing category. The Accused

Website then determines the requested search term is unknown.




COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 3
         Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 4 of 8




11.   On information and belief, the Accused Website then receives additional input

from the user to select the desired category and presents a response to the user based

on the items in the selected category.




12.   On information and belief, the Accused Website learns the association between

the unknown word and the keywords associated with the item category for which a

direct relationship is formed.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 4
          Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 5 of 8




             COUNT I (Infringement of U.S. Patent No. 7,689,617)

13.   Hitel incorporates the above paragraphs as though fully set forth herein.

14.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,689,617 (the “’617

Patent”), entitled Dynamic Learning Navigation Systems, which issued on March 30,

2010. A copy of the ’617 Patent is attached as Exhibit PX-617.

15.   The ’617 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

16.   Defendant has been and is now infringing one or more claims of the ’617 Patent

under 35 U.S.C. § 271 by making and using the Accused Website in the United States

without authority.

17.   Defendant has also infringed the ’617 Patent by encouraging customers (and

potential customers) to use the Accused Website to practice the claims of the ’617

Patent.

18.   Claim 1 recites:


COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 5
        Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 6 of 8




            1.     A method performed in a system comprising user navigable

                         nodes, documents attached to the user navigable nodes,

                         keywords associated with the user navigable nodes and

                         having search and navigation capability that allows users

                         to move from node to node via links between the nodes and

                         make selections when at individual nodes, the method

                         comprising, at a user navigable node within the system:

                   receiving an input from a user;

                   determining that the input contains an unknown word;

                   subsequent to the determining, navigating through the system to

                         a current node from the user navigable node based upon at

                         least one additional input from the user that was provided

                         while at the user navigable node;

                   presenting at least one response to the user based upon the

                         documents attached to the current node resulting from the

                         navigation; and

                   following presentation of the at least one response, learning one

                         or more associations between the unknown word and one

                         or more keywords from the documents attached to the

                         current node, such that a direct relationship is formed

                         between the unknown word and the one or more keywords.

19.   More particularly, Defendant infringes at least claim 1 of the ’617 Patent.


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 6
        Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 7 of 8




20.   As illustrated above, on information and belief, Defendant makes and uses the

Accused Website, which comprises navigable nodes, documents attached to the user

navigable nodes, keywords associated with the user navigable nodes.

21.   On information and belief, the Accused Website has search and navigation

capability that allows users of the website to move from node to node via links

between the nodes and make selections when at individual nodes.

22.   On information and belief, Defendant receives an input from a user.

23.   On information and belief, Defendant determines that the input contains an

unknown word.

24.   On information and belief, subsequently, Defendant navigates through the

system to a current node from the user navigable node based upon at least one

additional input from the user that was provided while at the user navigable node.

25.   On information and belief, Defendant presents at least one response to the user

based upon the documents attached to the current node resulting from the

navigation.

26.   On information and belief, Defendant learns one or more associations between

the unknown word and one or more keywords from the documents attached to the

current node, such that a direct relationship is formed between the unknown word

and the one or more keywords.

27.   Hitel has been damaged by Defendant’s infringing activities.




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 7
           Case 6:20-cv-01203-ADA Document 1 Filed 12/31/20 Page 8 of 8




                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

      1.      declaring that the Defendant has infringed the ’617 Patent;

      2.      awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’617 Patent;

      3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest;

              and

      4.      granting Plaintiff such further relief as the Court finds appropriate.

                                   JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: December 31, 2020                         Respectfully submitted,

                                                 /s/ Raymond W. Mort, III
                                                 Raymond W. Mort, III Texas
                                                 State Bar No. 00791308
                                                 raymort@austinlaw.com

                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Ave, Suite 2000
                                                 Austin, Texas 78701
                                                 Tel/Fax: (512) 865-7950

                                                 ATTORNEYS FOR PLAINTIFF
                                                 HITEL TECHNOLOGIES LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 8
